Citation Nr: 1036959	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease and hypertension as secondary to service-connected 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  Thereafter the RO in New York, New York, assumed 
jurisdiction of the Veteran's claim.

In February 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
hypertension and coronary artery disease are proximately due to 
or the result of posttraumatic stress disorder.

2.  The evidence establishes that hypertension and coronary 
artery disease are aggravated by posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  Hypertension and coronary artery disease are not caused by or 
the result of posttraumatic stress disorder.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2009).

2.  Hypertension and coronary artery disease are aggravated by 
posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.310 (b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  In February 2009, the Board determined 
that the appellant had submitted new and material evidence to 
reopen the claim for entitlement to service connection for heart 
disease and hypertension secondary to posttraumatic stress 
disorder.  Hence, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met since the Veteran's claim was successfully 
reopened.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records, private medical records 
identified by the Veteran, and providing the Veteran with VA 
examinations and obtaining medical opinions.  The Veteran has 
submitted letters from his private physician.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected disability. 
In such an instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against a finding 
that hypertension and coronary artery disease are proximately due 
to or the result of posttraumatic stress disorder.  38 C.F.R. 
§ 3.310(a).  Significantly, however, the evidence establishes 
that hypertension and coronary artery disease have been 
aggravated by posttraumatic stress disorder.  38 C.F.R. 
§ 3.310(b).  The reasons follow.  The Board will address each 
theory separately.

Secondary service connection under 38 C.F.R. § 3.310(a)

The Veteran has submitted the same letter from Dr. Livrieri with 
three, different dates (November 2005, January 2007, and February 
2008).  The only facts that changed in the letters were the date 
and the Veteran's age.  Dr. Livrieri stated the Veteran had a 
severe stress disorder stemming from his World War II service.  
The disorder was judged to have worsened over the years "with 
age and his additional medical conditions that have developed."  
Dr. Livrieri stated the medical conditions the Veteran had 
developed were coronary artery disease and hypertension.  If read 
in the light most favorable to the Veteran, it is evidence that 
supports his claim. 

A November 2009 VA examination report was prepared by an examiner 
who previously had physically examined the Veteran in March 2009.  
The examiner found that he could not find any medical evidence to 
support a causal relationship between the Veteran's posttraumatic 
stress disorder and coronary artery disease and hypertension.  
This is evidence against the claim.

Unfortunately, neither of the foregoing opinions provided a 
rationale for the opinion offered.  This lessens their probative 
value.  As a result, the Board sought a Veterans Health 
Administration opinion from a cardiologist.

In a June 2010 letter, the cardiologist determined it was not 
likely that either heart disease and/or hypertension were caused 
by the Veteran's posttraumatic stress disorder.  In making this 
opinion, the cardiologist provided a detailed rationale that was 
based upon medical principles, medical literature, and clinical 
studies.  She noted that cardiovascular disease was the number 
one cause of death in the U.S., and that the Veteran had many of 
the underlying risk factors known to cause cardiovascular 
disease, such as male gender, age, hypertension, obesity, 
peripheral arterial disease, prior atrial fibrillation, and prior 
tobacco use.  She found that the Veteran's time of diagnosis of 
cardiovascular disease fit the described natural history of a man 
with a history of hypertension, obesity, and tobacco abuse and a 
family history of cardiovascular disease.

The cardiologist noted that it is inferred that posttraumatic 
stress disorder is a risk factor for cardiovascular death.  She 
noted, however, that current literature and the American College 
of Cardiology/American Heart Association have offered "no 
statement or guideline as to the direct relationship of isolated 
[posttraumatic stress disorder] causing the development of 
cardiovascular disease."

The Board accords this expert opinion high probative value 
because first, the physician is a cardiologist and an expert in 
this area of medicine.  Second, she provided a detailed rationale 
for her opinion while incorporating medical principles and 
specific facts in the Veteran's case.  To the extent that Dr. 
Livrieri's opinion is positive, the VA cardiologist's opinion 
outweighs Dr. Livrieri's opinion because Dr. Livrieri did not 
explain how he came to his conclusion.

Additionally hurting Dr. Livrieri's opinion is that the VA 
cardiologist specifically addressed his opinion.  The VA 
cardiologist stated that she could not accept Dr. Livrieri's 
opinion because she could not accept the premise that the 
Veteran's posttraumatic stress disorder caused his cardiovascular 
disease.  She noted that her opinion was based upon scientific 
data and current studies that failed to prove a degree of 
causality.  Dr. Livrieri provided no rationale for his opinion 
and cited to no clinical studies or medical principles that would 
support his conclusion.  

Thus, the most probative opinion in the claims file is the June 
2010 Veterans Health Administration cardiology opinion finding 
that hypertension and coronary artery disease are not proximately 
due to or the result of posttraumatic stress disorder.  Thus, 
entitlement to service connection for hypertension and coronary 
artery disease under the provisions of 38 C.F.R. § 3.310(a) is 
denied.  

Secondary service connection under 38 C.F.R. § 3.310(b)

As addressed above, the Board finds that Dr. Livrieri's opinion 
and the November 2009 VA examiner's opinion are not probative 
because they fail to provide an explanation for their respective 
opinions.  Significantly, in June 2010, the Veterans Health 
Administration cardiologist also determined that it was likely 
that the Veteran's heart disease and hypertension were aggravated 
beyond the natural progress of the disease by posttraumatic 
stress disorder.  In so opining, the cardiologist provided a 
detailed rationale for her opinion, which included a discussion 
of clinical studies and medical principles.  This opinion is 
highly probative because of the examiner's expertise in 
cardiology and the detailed rationale she provided.  

Thus, entitlement to service connection for hypertension and 
coronary artery disease under the provisions of 38 C.F.R. 
§ 3.310(b) is granted.




ORDER

Entitlement to service connection for hypertension and coronary 
artery disease due to or the result of posttraumatic stress 
disorder is denied.  

Entitlement to service connection for hypertension and coronary 
artery disease as a result of aggravation due to posttraumatic 
stress disorder is granted.  



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


